177 S.W.3d 865 (2005)
STATE of Missouri, Respondent,
v.
Jay REVELS, Appellant.
No. ED 85567.
Missouri Court of Appeals, Eastern District, Division Four.
November 22, 2005.
Kristina Stark, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Jay P. Revels (Defendant) appeals from the judgment upon his convictions by a jury of Counts I and III of assault in the first degree in violation of Section 565.050, RSMo 2000, Counts II, IV, VI, VIII, XIV, and XVI of armed criminal action in violation of Section 571.015, RSMo 2000, Counts V, VII, and XIII, of robbery in the first degree in violation of Section 569.020, RSMo 2000, and Count XV of kidnapping in violation of Section 565.110, RSMo 2000. Defendant pleaded guilty to Counts XVII and XIX of resisting arrest in violation of Section 575.150, RSMo Cum.Supp.2004, Count XVIII of unlawful use of a weapon in violation of Section 571.030, RSMo Cum. Supp.2004, Count XXI of stealing more than $500 in violation of Section 570.030, RSMo Cum.Supp.2004, Count XXII of stealing less than $500 in violation of Section 570.030, RSMo Cum.Supp.2004, and Counts XXIV, XXV, XXVI, XXVII, and XXVIII of receiving stolen property less than $500 in violation of Section 570.080, RSMo Cum.Supp.2004. The trial court sentenced Defendant, as a prior offender under Section 558.016, RSMo 2000, to thirty years' imprisonment on Counts I and II, fifteen years' imprisonment on Counts III, IV, XV, and XVI, twenty years' imprisonment on Counts V, VI, ten years' imprisonment on Counts VII, VIII, and XIV, twenty-five years' imprisonment on Count XIII, four years' imprisonment on Counts XVII, *866 XVIII, and XIX, seven years' imprisonment on Count XXI, and one year in a medium security institution on Counts XXII, XXIV, XXV, XXVI, XXVII, and XXVIII, with all sentences to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).